DETAILED ACTION 
The amendment submitted on April 12, 2022 has been entered.  Claims 1-8, 10, 13, 15-19, and 22-27 are pending in the application.  Claims 1-8 and 15-19 are withdrawn.  Claims 10, 13, and 22-27 are rejected for the reasons set forth below.  No claim is allowed.  
Continued Examination Under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, so the finality of the previous Office action is withdrawn.  Applicant’s submission filed on April 12, 2022 has been entered.  
Election/Restrictions 
Applicant’s election without traverse of Group II, drawn to a method for treating an inflammatory, metabolic, fibrotic, or cholestatic disease is acknowledged.  Claims 1-8 and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made with-out traverse, so the examiner suggests that the withdrawn claims, which are not eligible for rejoinder, be cancelled.  See MPEP1 821.04.  
Withdrawn Rejections 
The rejection of claim 23 under 35 U.S.C. 112(d) is withdrawn because the claim has been amended to be in proper dependent form.  
The rejection of claims 10, 13, and claims 22-23 under 35 U.S.C. 102(a)(1) as being antici-pated by Lefebvre (WO 2016/040860 A1) is withdrawn because this reference does not specifi-cally disclose using the combination of cenicriviroc and elafibranor for treating cholestatic disease.  
Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  See MPEP 2141 et seq.  
Claims 10, 13, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Laffitte (WO 2018/051230 A1) in view of Hanf (WO 2017/167935 A1).  
Laffitte discloses using cenicriviroc (p. 4, ll. 21-34), albeit in combination with another drug, for treating cholestatic liver disease (p. 5, ll. 3-6), such as PBC and PSC (p. 14, ll. 25-26) as recited in claims 26-27.  The reference also discloses pharmaceutical compositions (p. 1, ll. 6-7) within the meaning of claim 22.  When cenicriviroc is used in such a combination therapy, Laffitte discloses sequential, separate, and simultaneous administration (p. 4, ll. 11-12), which suggests the subject matter of claims 23-25.  
The difference between the prior art and the claims at issue is that Laffitte does not specifically disclose using elafibranor in a combination therapy.  
Hanf, however, discloses that elafibranor was known in the prior art as being useful for treating cholestatic diseases, such as PBC and PSC (see abstract).  
As a matter of law, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  See MPEP 2144.06(I) (“COMBINING EQUIVA-LENTS KNOWN FOR THE SAME PURPOSE”).  
As outlined above, cenicriviroc (Laffitte) and elafibranor (Hanf) were separately known in the prior art as being useful for treating cholestatic diseases, such as PBC and PSC.  Their combined use within the meaning of the instant claims would therefore have been prima facie obvious.  Stated another way, it would have bene prima facie obvious to one of skill in the art as of the effective filing date to use the cenicriviroc therapy of Laffitte in combination with the elafibranor therapy of Hanf and thereby arrive at subject matter within the scope of the instant claims.  One would have had a reasonable expectation of success because these two drugs are separately taught in the prior art as being useful for treating PBC and PSC, so their combined use for treating the very same disease would have been self-evident.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


July 26, 2022


    
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]